Citation Nr: 0024221	
Decision Date: 09/12/00    Archive Date: 09/21/00

DOCKET NO.  97-25 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a chronic low back 
disability.


WITNESSES AT HEARING ON APPEAL

Appellant and the appellant's wife


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The record reflects that the veteran had active service from 
November 1963 to January 1967 under one name and Social 
Security number.  He had a second period of service from 
December 1972 to December 1978 under a different name and 
used a different Social Security number.

By rating action dated in February 1997, the Department of 
Veterans Affairs (VA) denied entitlement to service 
connection for a chronic low back disability and an acquired 
psychiatric disability, including post-traumatic stress 
disorder.  The veteran appealed from those decisions.  In 
January 1999 the veteran and his wife testified at a video 
hearing before a member of the Board of Veterans' Appeals 
(Board) while they were at the regional office in Muskogee 
and the Board member was in Washington, D.C.  At the hearing 
it was noted that he had appointed the Missouri Veterans 
Commission (MVC) as his representative in the past, when he 
lived in that state.  It was pointed out that the MVC was 
unable to assist him in his current appeal because it was 
outside their jurisdiction, and he elected to proceed without 
representation.  

His appeal was considered by the Board in May 1999 when 
service connection for an acquired psychiatric disability, 
including post-traumatic stress disorder was denied.  
Appellate consideration of the issue of entitlement to 
service connection for a chronic low back disability was 
deferred pending a remand to the regional office for further 
action.  In May 2000 the regional office confirmed and 
continued the prior denial of service connection for a low 
back disability.  The case is again before the Board for 
further appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
regional office.  

2.  The veteran sustained an injury to his low back during 
service in July 1964 as a result of a parachute jump.  The 
injury was diagnosed as a strain.  He again injured his low 
back in March 1976 while lifting a tool box.  

3.  The veteran was thereafter seen during service on several 
occasions for low back strain. 

4.  The record reflects that the veteran sustained a post-
service on-the-job injury to his low back in May 1992 and in 
June 1992 he was diagnosed as having degenerative disc 
disease of the lumbar spine and isolated disc resorption at 
L5-S1. 

5.  At a VA orthopedic examination in January 1997 the 
diagnoses included decreased range of motion of the lumbar 
spine with radicular symptoms, status post multiple disc 
herniation per history.  

6.  No medical relationship between the back injuries and 
complaints noted in service and the back disabilities first 
diagnosed in the 1990s has been established.  


CONCLUSION OF LAW

Service connection for the veteran's current chronic low back 
disabilities is not in order as no medical relationship 
between them and the injuries and complaints shown during his 
active military service has been shown.  38 U.S.C.A. §§ 1110, 
1112, 1131, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that it has found the veteran's claim to be 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a); 
effective on and after September 1, 1989.  That is, the Board 
finds that he has presented a claim which is plausible.  The 
Board is also satisfied that all relevant facts regarding the 
claim have been properly developed.  In this regard, pursuant 
to the May 1999 Board remand, the regional office obtained 
additional service medical records of the veteran reflecting 
hospitalization and treatment for a low back an injury in 
July 1964 which will be discussed in greater detail below.  

I.  Background

The veteran's service medical records reflect that he was 
hospitalized for a period of seven days in July 1964 after 
sustaining an injury to his low back during an authorized 
parachute jump.  He complained of pain in the back and 
tenderness involving both legs.  Physical examination was 
essentially within normal limits with the exception of the 
deep tendon reflexes in the lower extremities which were 
three plus but equal bilaterally.  There was no spasm or 
tenderness of the back and no motor or sensory deficit in the 
lower extremities.  An X-ray study of the back showed 
negative findings.  His back pain quickly subsided and by 
discharge there was no residual back pain and range of motion 
was within normal limits.  The final diagnosis was simple 
strain of the midback musculature.  The veteran was placed on 
limited duty for two weeks.  

When the veteran was afforded a physical examination in 
November 1972 he reported on a medical history form that he 
did not have, or had never had recurrent back pain.  Clinical 
evaluation of the spine was normal.  He was afforded another 
physical examination in July 1974 and clinical evaluation of 
the spine was again normal.  He reported on a medical history 
form completed at that time that he did not have or had never 
had back trouble of any kind.  

The veteran was seen in March 1976 with a complaint of back 
pain after lifting a toolbox.  On examination, the coccyx 
area was very tender to touch.  His legs were all right.  He 
had back pain when raising his legs.  The impression was 
possible contusion.  He was again seen later that same day 
and the assessment was lumbosacral strain.  In June 1976, he 
complained of low back pain.  He stated that the pain was 
intermittent and went from a dull ache to a sharp pain.  He 
had stiffness also.  He had been using aspirin without 
improvement.  X-rays had been negative.  He was seen the 
following day and range of motion was limited in all 
directions.  There was tenderness over the left sacroiliac 
region.  The assessment was a dysfunction strain of the left 
sacroiliac area.  He was to use ultrasound and hot packs.  

He was again seen in July 1976 at the orthopedic clinic for 
recurrent low back pain in the lumbosacral area since 
March 1976.  The pain was aggravated by prolonged sitting or 
standing.  On examination there was a full range of motion 
without limitation but there was acute guarding.  Sacral 
motion produced tenderness.  There was no spasm.  An 
assessment of lumbago (pain in the lumbar region) was made.  
He was placed on a temporary profile with no jumping, running 
over one mile, walking over three miles, or sitting for over 
one-half hour.  He completed a series of 10 ultrasounds and 
exercises with some relief.  He still complained of chronic 
discomfort in the left sacroiliac region that had gradually 
improved.  He was seen in August 1976 with a history of 
lumbago.  He had a good range of motion without point 
tenderness.  The assessment was chronic low back pain.  He 
was again seen later in August 1976 on two occasions and the 
assessments were muscle strain and chronic sacroiliac strain.  
In September 1976 the impression was sacroiliac dysfunction 
with mild sprain.  Another entry of September 1976 also noted 
chronic lumbago.  Chronic lumbago in the sacroiliac area and 
sciatic pain involving the left leg were listed when he was 
seen in February 1977.  When the veteran was examined in 
May 1977 clinical evaluation of the spine was normal.  

The veteran was again seen during service in April 1978 with 
a complaint of low back pain.  He stated that he had 
developed recurrent back pain two years previously when 
stepping off a curb carrying a toolbox.  His back pain had 
flared up three days previously.  Observation showed a full 
range of motion with increased pain.  He had difficulty 
bending.  A subsequent examination showed tenderness to 
palpation over the lumbosacral spine.  An assessment of 
lumbago was made.  When the veteran was examined for 
separation from service in October 1978 there was no 
indication of a low back disability. 

The veteran was afforded a physical examination by the 
service department in June 1983 in connection with civilian 
employment.  On a medical history form he indicated that he 
did not have or had never had recurrent back pain.  On the 
physical examination clinical evaluation of the spine was 
normal.  

The veteran's initial claim for VA disability benefits was 
submitted in December 1978.  He referred to a left knee 
disability.  In a February 1979 rating action his claim was 
denied because he had failed to report for a VA examination 
scheduled in January 1979. 

VA hospital treatment records reflect that the veteran was 
hospitalized and treated primarily for psychiatric disorders 
and alcohol abuse in October and November 1989.  He 
complained of back/hip pain on several occasions and received 
a rheumatology evaluation.  It was concluded that the pain 
was in his right hip and was probable trochanter bursitis.  

In February 1996, the veteran submitted a claim for service 
connection for several conditions including a low back 
disability.  

The regional office later received a June 1992 statement by 
Mark A. Hayes, M.D., reflecting that the veteran had worked 
for an aviation company and had been injured in May 1992 
while working on an aircraft jack, trying to dislodge it.  He 
had had some back and leg pain since that time.  He reported 
that he had had back problems on an intermittent basis since 
1964 when he was in service.  He was an aircraft mechanic.  
On physical examination the veteran had no motor, sensory or 
reflex abnormalities in the lower extremities.  There was 
some numbness over the lateral side of the thighs.  Range of 
motion of the hips and knees was satisfactory.  Straight leg 
raising test was negative.  He had satisfactory mobility in 
the back but did have pain with torsion to the right and to 
the left.  A MRI scan showed evidence of mild degenerative 
changes at L3-L4; more significant degenerative changes at 
L4-L5, and isolated disc resorption at L5-S1.  The impression 
was degenerative disc disease at L4-L5, L3 and L4 and 
isolated disc resorption at L5-S1. 

The veteran was examined by the VA in January 1997.  In 
giving his medical history, he reported that in 1964 while 
jumping from a plane, neither of his two parachutes opened 
and he fell 1,250 feet, landing on the ground.  He did not 
sustain any fractures at that time but was treated with 
traction and ultrasound at the military health care facility.  
He also reported that in 1974 he had been diagnosed with disc 
disease and treated with palliative treatment.  In 1993 he 
had undergone a MRI and was told that he had a herniated 
disc.  He currently complained of numbness of the left 
lateral thigh with pain radiating into the feet and legs.  
The examiner stated that there was no swelling or deformity 
of the veteran's back.  The diagnoses included decreased 
range of motion of the lumbar spine with radicular symptoms, 
status post multiple disc herniation by history.

During the January 1999 Board hearing, the veteran testified 
that he had injured his back in July 1964 during a parachute 
jump.  He stated that he had been treated in the hospital for 
three weeks at Fort Campbell, Kentucky.

In a June 1998 statement, an acquaintance of the veteran 
recalled the veteran being injured during a jump at Fort 
Campbell with the result that he was medivaced to the 
hospital.  The acquaintance related that the injury had 
occurred in July 1964.  He recalled that the injury had been 
a back injury.  


II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  

Where a veteran served continuously for ninety (90) days or 
more during a period of war or during peacetime service after 
December 31, 1946, and degenerative arthritis becomes 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing a 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

In this case, the veteran's service medical records reflect 
that he sustained a back injury in July 1964 during an 
authorized parachute jump.  He was hospitalized and treated 
for seven days as a result of the injury.  X-rays were 
negative for any abnormality of the bones and the injury was 
diagnosed as a strain of the mid-back musculature.  Contrary 
to the veteran's recollections, as reported on a VA 
examination in 1997, no disc disability was diagnosed in 
service in 1974.  He was seen in March 1976 for a back injury 
after lifting a tool box.  He was thereafter seen during 
service on several occasions with complaints of low back pain 
and impressions were made including chronic lumbago and 
dysfunctional strain of the sacroiliac joint; none of these 
reports made any reference to disc involvement.  When the 
veteran was examined for release from active duty in 
October 1978 clinical evaluation of the spine was reported to 
be normal and when he was examined by the service department 
in June 1983 clinical evaluation of the spine was again 
reported to be normal.  

The veteran's initial claim for service connection for a low 
back disability was not submitted until February 1996, a 
number of years following his separation from military 
service.  Prior to the May 1992 industrial accident, VA 
hospital records reflect that when the veteran complained of 
low back pain and hip pain in 1989 the condition was 
evaluated and determined to be probable trochanter bursitis.  
No low back disability was diagnosed at that time.  The 
record discloses that in May 1992 he sustained an on-the-job 
injury to his back which required treatment. While the 
veteran has testified that he had back problems on an 
intermittent basis since the 1964 in-service injury, all his 
complaints in service were related to the musculature of the 
mid or low back; there were no findings of any degenerative 
disc disease, or disc herniation.  No medical authority has 
related his recently diagnosed problems, which were first 
noted after a significant on-the-job injury in 1992 to the 
problems he reported in service, or even to the hip/back 
complaints he had during a psychiatric hospitalization in 
1989.  

The Board can only conclude that the evidence of record does 
not establish any relationship between the veteran's 
currently diagnosed low back conditions and the incidents and 
injuries noted during his active military service.  
Accordingly, under the circumstances, it follows that 
entitlement to service connection for a chronic low back 
disability is not in order.  38 U.S.C.A. §§ 1110, 1131.  

In reaching these decisions, the Board has considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the appellant's claims, the 
doctrine is not for application.  38 U.S.C.A. § 5107, Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a chronic low back 
disability is not established.  The appeal is denied.  


		
ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals




 



